Citation Nr: 0530908	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability.

(The issue of entitlement to service connection for chronic 
rhinosinusitis is the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active duty special work from November 1989 
to June 1990, from July 1990 to July 1991, from July 1991 to 
April 1992, and from April 1992 to September 1992.

This matter originally came to the Board of Veterans' Appeals 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the veteran's case was before the Board in January 2001, 
the issue of entitlement to service connection for an eye 
disability was remanded to the RO for additional development 
of the record.  In November 2002, the Board undertook 
development of the issue, and subsequently remanded the issue 
in October 2003.  The issue was recertified to the Board in 
September 2005.


FINDING OF FACT

The veteran's current eye complaints are not shown to be 
related to her active military service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991 & Supp. 1995); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
March 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, she was informed of the 
evidence necessary to substantiate it.  A Statements of the 
Case, issued in October 1998, provided notice to the veteran 
of the evidence necessary to support her claim of entitlement 
to service connection for an eye disability.  Supplemental 
statements of the case dated in August 2002 and July 2005 
also provided notice to the veteran of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in February 2001, June 2001, and May 
2004 also instructed veteran regarding the evidence necessary 
to substantiate her claim and requested that she identify 
evidence supportive of the claim.  

The Board's October 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone a VA examination of her claimed 
disability.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to her 
vision.  The report of a medical examination carried out in 
April 1992 indicates that the veteran had 20/20 vision in 
both eyes.  At that time, the veteran reported that she had 
vision in both eyes, and that she did not wear glasses or 
contact lenses.

On VA general medical examination in June 1993, the examiner 
noted that the veteran did not wear glasses and that her 
vision was 20/20 bilaterally.  No diagnosis with respect to 
the veteran's eyes was made.

A February 1996 VA progress note indicates the veteran's 
complaints of ocular fatigue secondary to computer use.  The 
veteran's corrected vision was measured at 20/20 bilaterally.  
The impression was physiologic cupping and symptomatic 
exophoria.  In June 2001 the veteran denied blurred vision 
and visual changes.  

A VA eye examination was conducted in November 2001.  The 
examiner noted that the veteran's only complaint was of 
bilateral nearsightedness.  He indicated that visual acuity 
with current correction was 20/20 bilaterally, and that the 
veteran's present prescription was -0.75 sphere bilaterally.  
The fields were full to confrontation and motility was within 
normal limits.  Pupils were 4.0 millimeters and reacted 2+ 
directly and consensually.  There was no afferent pupillary 
defect.  Applanation tension was 18 in the right eye and 17 
in the left.  Slit lamp examination revealed that the 
conjunctivas, corneas, anterior chambers, irises, and lenses 
were within normal limits.  On fundus examination the right 
eye cup to disc ratio was .55 with a possible horizontal 
notch in the 9 o'clock meridian.  The rim tissue was 
otherwise quite healthy.  Branch vessels and macular were 
within normal limits.  Peripheries were also within normal 
limits.  Fundus examination of the left eye revealed  a cup 
to disc ratio of .65 with a healthy rim.  Branch vessels and 
macular were within normal limits.  There was an excavation 
in the mid periphery in the 5 o'clock meridian with some 
pigmentation a the base of the 2 disc diameter excavation.  
The periphery was otherwise within normal limits.  The 
impression was glaucoma suspect and chorioretinal coloboma, 5 
o'clock meridian, left eye.  Visual fields were subsequently 
performed, and noted to be completely normal.  The examiner 
suggested that the veteran be rechecked annually, and noted 
that in spite of the cup to disc ratios, there was no 
evidence of glaucoma.

On VA eye examination in June 2004, the examiner indicated 
that previous findings had included latus degeneration with a 
few small associated round retinal holes in the left eye, 
carotid hypotrophy in the mid periphery of the left eye, and 
physiologic large cups bilaterally.  Visual acuity at 
distance with the veteran's current correction was 20/20 
bilaterally.  Pupils were 4.0 millimeters and reacted 1+ 
directly and consensually.  There was no afferent pupillary 
defect.  Intraocular pressure was 14 bilaterally.  Motility 
was within normal limits.  External examination was 
unremarkable.  Slit lamp examination revealed conjunctivae, 
corneas, anterior chambers, irises and lenses within normal 
limits.  Dilated fundus examination revealed a cup-disc ratio 
of 0.5 in the right eye and 0.7 in the left.  The maculas and 
branch vessels were within normal limits.  In the right eye 
there were white without pressure changes in the mid 
periphery and one tiny area of pigmentation anterior to the 
equator in the 7 o'clock meridian.  In the left eye, there 
was a patch of latus with two round holes and no evidence of 
subretinal fluid in the 7 o'clock meridian.  There was an 
area of choroidal hypertrophy in a ring shape anterior to the 
equator in the 4 o'clock meridian.  The impression was latus 
degeneration with holes but no subretinal fluid in the left 
eye, retinal pigment epithelium hypertrophy of the left eye, 
large physiologic cups bilaterally, and dry eyes bilaterally.  

An additional VA eye examination was carried out in December 
2004.  The examiner noted that the veteran was a potential 
glaucoma suspect because of large physiologic cups.  The 
veteran denied using any eye medications except artificial 
tears.  Visual acuity with current correction was 20/20 
bilaterally.  Pupils were 4.0 millimeters and reacted 1+ 
directly and consensually.  There was no afferent pupillary 
defect.  Intraocular pressure was 11 in the right eye and 12 
in the left.  Humphrey visual fields were within normal 
limits, and motility was also within normal limits.  Slit 
lamp examination revealed conjunctivae, corneas, anterior 
chambers, irises and lenses within normal limits.  On dilated 
fundus examination the cup to disc ratio in the right eye was 
0.5.  The branch vessels and maculae were within normal 
limits.  There were some white without pressure changes 
infratemporally in the far periphery.  On dilated fundus 
examination the cup to disc ratio of the left eye was 0.6.  
The branch vessels and maculae were within normal limits.  
There was a chorioretinal scar and possible latus 
degenerative changes inferonasal and inferotemporal.  The 
examiner indicated that the eye examination was unchanged 
from the June 2004 examination.  He noted that at that time, 
photos had been taken to document the cup-disc ratios.  

In a subsequent December 2004 addendum, the eye examiner 
indicated that he had reviewed the veteran's files and that 
positive findings included large physiologic cups, latus 
degenerative changes and dry eyes.  He stated that the large 
physiologic cups and latus degenerative changes were 
anatomical changes that were related to the veteran's 
heredity and had nothing to do with clinical disease or 
symptoms.  He noted that dry eyes were a frequent complaint 
and that such was relieved by artificial tears.  He concluded 
that it was impossible to discover whether the veteran 
complained of dry eyes or was treated for that condition in 
service.

 A March 2005 VA treatment note shows the veteran's report of 
sudden loss of vision in her right eye, which lasted for less 
than one minute.  The veteran indicated that the same thing 
had occurred with her left eye one month previously, but that 
she had not sought medical attention.  The provider noted 
that the ophthalmological examination was essentially normal 
with the exception of increased intraocular pressure.  No 
diagnosis regarding the veteran's eyes was rendered.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, there is no evidence of any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
visual health.  In fact, the physical examination report, 
dated in April 1992, shows that the veteran's visual acuity 
was 20/20.  She reported at that time that she did not wear 
glasses or contact lenses.  Moreover, the veteran has not 
provided any information or evidence regarding the alleged in 
service onset of her claimed eye disability.  The first 
evidence of abnormal findings pertaining to the veteran's 
eyes dates to February 1996, when physiologic cupping was 
noted.  However, the November 2001 VA examiner noted that in 
spite of the cup to disc ratios, there was no evidence of 
glaucoma.  In December 2004, the same VA examiner concluded 
that although positive findings included large physiologic 
cups and latus degenerative changes, those symptoms were 
anatomical changes related to the veteran's heredity and had 
nothing to do with clinical disease or symptoms.  He also 
indicated that there was no evidence of complaints of or 
treatment for dry eyes in service.  In sum, there is no 
evidence of a disease or injury in service, and there is no 
evidence that the veteran suffers from a clinical disease for 
which service connection might be granted.

In the absence of evidence which establishes that an incident 
or event in service caused a current eye disability, the 
Board must conclude that service connection is not warranted.  


ORDER

Entitlement to service connection for an eye disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


